        Case 1:19-cv-01372-ACA Document 28 Filed 10/14/20 Page 1 of 4                      FILED
                                                                                  2020 Oct-14 AM 09:54
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION


LESTER CHARLES WILSON,                        ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]               1:19-cv-01372-ACA
                                              ]
JUDGE RYAN RUMSEY, et al.,                    ]
                                              ]
      Defendants.                             ]

                   MEMORANDUM OPINION AND ORDER

      Before the court is Plaintiff Lester Charles Wilson’s motion for entry of

default. (Doc. 15). The court has already denied the motion with respect to

Defendants Judge Ryan Rumsey, Steve Giddens, Laurie Andrikeski, Chris Vinson,

and Jimmy Kilgore. (Doc. 25). But, because it was unclear whether service on

Defendant Judge Jeb Fannin was proper, the court ordered Judge Fannin to show

cause why it should not enter a default against him. (Id.).

      Judge Fannin responds that the court should not enter default because he was

not properly served with the complaint. (Doc. 27 at 1–27). In support of that

contention, he points out that the summons has the wrong address for him, and the

return of service does not adequately describe how service was perfected. (Id. at 2).

Judge Fannin acknowledges that Mr. Wilson filed a document on Judge Fannin’s

judicial letterhead with a typed statement “I, Judge Jeb Fannin, received the copy of
        Case 1:19-cv-01372-ACA Document 28 Filed 10/14/20 Page 2 of 4




the lawsuit filed by Lester Wilson this the 29th day of June 2020 at 11:41 a.m.” (Id.

at 3; see Doc. 13 at 3). Judge Fannin states in his unsworn response that neither he

nor his assistant remember this acknowledgement or having been served, but he

“cannot represent with 100% certainty that the filed acknowledgement form is not

authentic.” (Doc. 27 at 3). He does not submit any evidence that service was

improper, although he states in a footnote that “[t]his response will be supplemented

with a sworn affidavit or declaration by Judge Fannin if this court should deem it

necessary or appropriate.” (Doc. 27 at 2 n.1).

      Federal Rule of Civil Procedure 4 provides methods for service. One method

is to “deliver[ ] a copy of the summons and of the complaint to the individual

personally.” Fed. R. Civ. P. 4(e)(2)(A). “[P]roof of service must be made to the

court. Except for service by a United States marshal or deputy marshal, proof must

be by the server’s affidavit.” Fed. R. Civ. P. 4(l)(1). But “[f]ailure to prove service

does not affect the validity of service. The court may permit proof of service to be

amended.” Fed. R. Civ. P. 4(l)(3).

      Here, Mr. Wilson’s process server submitted an affidavit sworn under penalty

of perjury, and attached a document purporting to be from Judge Fannin in which he

acknowledges being personally served with the complaint.           (Doc. 13 at 2–3).

Judge Fannin has not contested the authenticity of the document, although his

unsworn response to the court’s show cause order indicates that he does not



                                          2
        Case 1:19-cv-01372-ACA Document 28 Filed 10/14/20 Page 3 of 4




remember writing the statement. Accordingly, Mr. Wilson has proved personal

service on Judge Fannin on June 29, 2020.                 See Fed. R. Civ. P. 4(l)(3).

Judge Fannin’s responsive pleading was therefore due on July 20, 2020, see

Fed. R. Civ. P. 12(a)(1)(A)(i), but he did not timely file it.

      Judge Fannin argues that even assuming proper service, the court should not

enter a default because his failure to file a responsive pleading amounts to excusable

neglect, and the court should permit him to file an untimely response to the

complaint. (Doc. 27 at 5–6). If the court entered default and Judge Fannin moved

to set aside the default for good cause, the court would grant that motion. See

Fed. R. Civ. P. 55(c) (“The court may set aside an entry of default for good cause.”);

Compania Interamericana Exp.-Imp., S.A. v. Compania Dominicana de Aviacion,

88 F.3d 948, 951 (11th Cir. 1996) (“Courts have considered whether the default was

culpable or willful, whether setting it aside would prejudice the adversary, and

whether the defaulting party presents a meritorious defense” as well as “whether the

defaulting party acted promptly to correct the default”).

      Judge Fannin has now appeared in the case and is prepared to file a responsive

pleading. Entering a default just to require a motion to set aside the default would

be a waste of resources. In the particular circumstances presented by this case, the

court finds that good cause exists to deny the motion for entry of a default and to

permit Judge Fannin to file an untimely responsive pleading. Accordingly, the court



                                            3
        Case 1:19-cv-01372-ACA Document 28 Filed 10/14/20 Page 4 of 4




DENIES Mr. Wilson’s motion for entry of default and ORDERS Judge Fannin to

file a responsive pleading on or before October 27, 2020.

      DONE and ORDERED this October 14, 2020.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                        4
